Citation Nr: 1218163	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-50 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including for residuals of pneumonia or asthma.

2.  Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from January 1968 to December 1969.  He also reportedly had subsequent service in the Army National Guard from 1976 to 2000 on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.

Also during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  And in testimony during his hearing, the Veteran clarified that his claim for pneumonia and residuals is also for asthma.  So the Board has recharacterized this claim as more generally for a respiratory disorder of some sort, but inclusive of pneumonia residuals and asthma.

Since, however, the claims require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

The Veteran may be awarded service connection for these claimed disabilities by showing they resulted from a disease or an injury incurred in or aggravated by his active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Id.; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Certain diseases are considered chronic (i.e., permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Moreover, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

During his recent Travel Board hearing, the Veteran testified that he was treated in 1986 during his month-long ACDUTRA in Fort Benning, Georgia, for what at the time was believed to have been a common cold, and that just one day after completing that 30-day training he consulted a physician and learned, instead, that he had "walking pneumonia".  He indicated during his hearing that this occurred in the Summer of 1986; however, in written correspondence, he reported that it occurred instead in September 1989.  In any event, he claims that he thereafter sought treatment from M. J., M.D., presumably who made the diagnosis of "walking pneumonia," and that he has experienced ongoing respiratory related problems and symptoms ever since that incident in service.


A review of the service treatment records (STRs) does not reflect that there are any records in the claims file from 1986 or 1989.  During a subsequent June 1991 periodic examination, the Veteran reported that he did not know whether he had asthma, but that he had a history of a chest cold and cough.  In an April 1996 Report of Medical History, he indicated that he did have asthma, frequent colds, and used an inhaler.  In an October 2007 letter, Dr. J stated the Veteran had been under his care and treatment since October 1988 for pneumonia, bronchial asthma, and bronchitis.

In light of this, and since the Veteran is competent to report a chest cold, when he first had respiratory problems, and ongoing or continuous symptoms since, the Board finds that his periods of ACDUTRA need to be verified and that all pertinent records concerning this additional service obtained, to specifically include any dated in the Summer of 1986 and in September 1989.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

And after obtaining these additional records, he also should be afforded a VA compensation examination for a medical nexus opinion concerning whether his current respiratory disorders, whatever the specific diagnoses, are related or attributable to his military service or date back to his service - including especially to the bout of "walking pneumonia" he claims to have had in 1986 or 1989 while on ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


The Veteran also reported current and recent treatment from Drs. J., K.B. and F.  Thus, these additional records should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).

With regards to his testicular cancer, the Veteran claims this cancer developed due to his exposure to radiation and chemicals during service from ammunition rounds and M-1 tanks that he handled and was exposed to on a regular basis.  There is no medical opinion regarding the etiology of his testicular cancer, which appears to have been first diagnosed in 2007.  The VA examiner therefore should also provide an opinion regarding whether this testicular cancer is attributable to the Veteran's military service or dates back to his service, although, as explained, it will not be sufficient to show this cancer, even if a malignant tumor, initially manifested within one year of his ACDUTRA or INACDUTRA service in the National Guard because the presumption of service incurrence does not apply to these types of service, only, again, AD.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Verify the Veteran's periods of ACDUTRA and INACDUTRA in the Army National Guard and obtain all available medical and other records concerning this additional service, to specifically include those dated in the Summer of 1986 and in September 1989.

2.  Also, with his authorization, obtain and associate with the claims file for consideration copies of all clinical records that have not been previously submitted or otherwise obtained.  This includes, but is not limited to, records of his treatment from Drs. J, B., and F.


3.  After verifying the dates of his additional service on ACDUTRA and INACDUTRA in the National Guard, and upon receipt of all additional records concerning that service and additional treatment records from the doctors mentioned, schedule a VA compensation examination for medical nexus opinions concerning the likelihood (very likely, as likely as not, or unlikely) his respiratory disorder, whatever the diagnosis or diagnoses, and his testicular cancer are related or attributable to his service or date back to his service - including especially, in the case of the respiratory disorder, to his claim of "walking pneumonia" while on ACDUTRA in the Summer of 1986 or in September 1989.

As concerning the claim for testicular cancer, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) this cancer is the result of exposure to radiation and chemicals from ammunition rounds and M-1 tanks.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All necessary diagnostic testing and evaluation should be performed, and the examiner should review the claims file, including a copy of this remand, for the pertinent medical and other history.  

It is imperative the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

The examiner also must remain mindful that the Veteran is competent to report having experienced continuous symptoms (continuity of symptomatology) since service, indeed, even absent any accompanying or contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39 (finding an examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the lack of evidence in the service treatment records to provide a negative opinion).

The Board ultimately will have the responsibility of determining whether his lay testimony concerning continuous symptoms since service is not just competent, also credible to, in turn, have probative weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency is "a legal concept determining whether testimony may be heard and considered," while credibility "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").


4.  Ensure the medical nexus opinions offered are responsive to this issue of causation.  If they are not, take corrective action.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

5.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


